Citation Nr: 1508860	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-07 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for left hip degenerative joint disease.

2.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for right hip degenerative joint disease. 

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a service connection for degenerative disc disease of the lumbar spine and arthritis of the sacroiliac joints, claimed as back disorder (lumbar spine disability).

5.  Entitlement to service connection for a rash. 

6.  Entitlement to an initial rating (or evaluation) in excess of 30 percent for post-traumatic stress disorder (PTSD).

7.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for night sweats as an undiagnosed illness.

8.  Entitlement to a  higher (compensable) initial disability rating (or evaluation) for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1972 to February 1994, which included a tour of duty in Saudi Arabia from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and October 2007 and September 2009 rating decisions of the VA RO in Houston, Texas.  The May 2007 rating decision denied service connection for sleep apnea and granted service connection for sinusitis with a 0 percent rating effective December 13, 2006 (the date of the claim).  The October 2007 rating decision continued a 10 percent rating effective February 28, 1997 for night sweats.  The September 2009 rating decision denied service connection for a rash and denied service connection for PTSD.  During the appeal, an April 2014 Decision Review Officer decision granted service connection for PTSD with a 30 percent rating effective January 9, 2008 (the date of the claim).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In December 2014, the Veteran presented testimony relevant to the appeal at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issues of entitlement to an increased rating in excess of 10 percent for left hip degenerative joint disease and right hip degenerative joint disease and entitlement to service connection for the lumbar spine disability are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during active service.

2.  Symptoms of obstructive sleep apnea began during service.

3.  The Veteran has had symptoms of obstructive sleep apnea since service separation.

4.  The Veteran has a current disability of obstructive sleep apnea.

5.  The Veteran's current obstructive sleep apnea disability was incurred in service. 
6.  The Veteran had a rash condition during active service, diagnosed as tinea versicolor and contact dermatitis.

7.  The Veteran has a current rash condition of asteatotic eczema and stasis dermatitis.

8.  The Veteran's current asteatotic eczema and stasis dermatitits is not related to the in-service tinea versicolor and contact dermatitis.

9.  For the entire rating period, PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to PTSD symptoms of depressed mood, anxiety, suspiciousness, and panic attacks; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood.
 
10.  For the entire initial rating period, night sweats have been manifested by profuse sweating, but have not manifested the symptoms of being unable to handle paper or tools because of moisture and unresponsive to therapy.

11.  For the entire initial rating period, sinusitis has been manifested by more than six non-incapacitating episodes per year manifested by headaches, pain, and purulent discharge.

12.  For the entire initial rating period, sinusitis has not been manifested by radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

2.  The criteria for service connection for a rash disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2014).

3.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  

4.  The criteria for an initial rating in excess of 10 percent for night sweats have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.7, 4.40, 4.118, DC 7832 (2014).  

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 30 percent, but no  higher, for the sinusitis have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.7, 4.40, 4.97, DC 6513 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

For reasons explained below, the Board is granting service connection for obstructive sleep apnea.  Given the favorable outcome of the appeal on this issue, which is a full grant of the benefits sought, the appeal on this issue has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in regards to the claim for entitlement to service connection for obstructive sleep apnea.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In the June 2008 notice letter sent prior to the initial denial of service connection claim for the rash, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  
In this case, the Veteran is also challenging the initial disability ratings assigned for the PTSD, night sweats, and sinusitis following the grants of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this appeal.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are incomplete in this case.  In a December 2006 statement, the Veteran's spouse  states that service treatment records from the Veteran's permanent change of station to Europe from 1989 to late 1992 are missing.  The Board is aware that when service records are unavailable through no fault of a veteran it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met.

The RO has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the record includes the available service treatment records (i.e., all other service treatment records from January 1972 to February 1994, except for the missing records from 1989 to late 1992), post-service VA treatment records and private treatment records, and the Veteran's written assertions.  Furthermore, in the December 2006 statement, the Veteran's wife noted that the Veteran only remembers being seen approximately two times in the period from 1989 to late 1992, once for a rash and the other time for a sinus problem.  The Board finds that there is no reasonable possibility that a remand to further attempt to obtain the missing records would aid in substantiating the Veteran's claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  As discussed below, the record of a visit for a rash between 1989 and late 1992 is not material to the case, as the Board has found that the Veteran had a skin condition during service and service connection for a rash is being denied because the current skin conditions are not causally or etiologically related to the skin conditions during active service.  Furthermore, in regards to the claim for a higher initial rating for sinusitis, the record of a visit for sinus problems between 1989 and late 1992 would be of significantly less probative value than the more contemporaneous lay and medical evidence created during the initial rating period in showing the current severity of the sinusitis.    

Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  In consideration of the foregoing, the Board finds that VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

Also, the Veteran was provided with a July 2012 VA medical examination in connection with the service connection claim for the rash.  This medical opinion was based on an accurate history of the rash, as provided through an interview of the Veteran and review of the claims file.  The VA examiner performed a thorough examination of the Veteran.  In consideration thereof, the Board finds that the VA examiner had adequate facts and data regarding the history and nature and current severity of the rash when rendering the medical opinion.  For these reasons, the Board finds that the VA medical examination and medical opinion on the rash are adequate, and no further medical examination or medical opinion is needed.    

VA also provided the Veteran with VA medical examinations in connection with the initial rating for the PTSD in July 2012, the night sweats in October 1997, and the sinusitis in September 2008.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to fairly evaluate the appeal.  The medical examiners reviewed the claims file and took a thorough and accurate history of the PTSD, night sweats, and sinusitis from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiners considered the Veteran's subjective complaints as related to PTSD, night sweats, and sinusitis symptomatology and its effects on his daily life, and performed thorough examinations.  There is neither allegation nor indication of a material change in condition of the PTSD, night sweats, or sinusitis since the last VA medical examination.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the initial rating appeal.
 
As noted above, the Veteran testified at a December 2014 Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran presented evidence about the onset of the rash, PTSD, night sweats, sinusitis, and the symptoms, limitations, and problems he experienced.  

In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  The Veterans Law Judge advised the Veteran to obtain a favorable medical nexus opinion relating the currently diagnosed skin disorder back to the skin symptoms that the Veteran testified that he experienced since service.  The Veterans Law Judge noted that a positive medical nexus opinion could potentially outweigh the negative medical nexus opinion of record.  Additionally, as the Veteran presented evidence of specific symptoms and limitations due to the PTSD, night sweats, and sinusitis, and there is also medical evidence of record reflecting the severity of the PTSD, night sweats, and sinusitis, there is no overlooked, missing, or outstanding evidence that might substantiate the claims.  Neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's sleep apnea and rash are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to the sleep apnea or rash claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  Pursuant to 38 U.S.C.A. 
§ 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to service.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for Sleep Apnea Analysis

The Veteran contends that the current obstructive sleep apnea began during service and has continued since service.  As the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  

After review of the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy during service.  Service personnel and treatment records show that the Veteran served in Saudi Arabia from December 1990 to June 1991, was awarded a Bronze Star Medal, and has combat service.  
See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The Board finds that the Veteran had combat service; therefore, the presumption afforded combat veterans under 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 3.304(f)(2) regarding in-service incurrence is applicable.  

The Board finds that the Veteran has a current obstructive sleep apnea disability.  Private treatment records show that the Veteran was diagnosed with obstructive sleep apnea in October 1998, following diagnostic testing.

After a review of all the evidence, lay and medical, the Board finds that there is not clear and convincing evidence that obstructive sleep apnea symptoms did not have their onset during service.  The Veteran contends that he did not check "Yes on service Reports of Medical History for "frequent trouble sleeping" because he did not realize how little sleep he was getting.  During the December 2014 Travel Board hearing, the Veteran's wife testified that during service and since service she heard the Veteran stop breathing while he was sleeping.  The Veteran's wife testified that the Veteran stopped breathing while sleeping a lot and even more frequently after returning from the Gulf War.  The Board finds that the Veteran's wife is competent to testify regarding symptoms including breathing cessation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness). 

The Board further finds that the evidence is at least in equipoise on the question of whether sleep apnea symptoms began or had their onset during service and since service separation, that is, whether the Veteran "incurred" the obstructive sleep apnea disability during active service.  VA Medical Center (VAMC) treatment records dated in August 1994 (within a few months of service) note the impression of sleep apnea.  Private treatment records dated in November 1994 note minimal sleep apnea.  Private treatment records dated in November 2012 show treatment for sleep apnea.    

While the Veteran's obstructive sleep apnea is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether he has had obstructive sleep apnea symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  The finding that the Veteran has had obstructive sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease). 

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current obstructive sleep apnea is related to service, that is, was incurred in service.  In this case, the Veteran underwent VA examinations in September 2007 and June 2009 for chronic fatigue syndrome and a general VA examination in August 2009.  While obstructive sleep apnea was diagnosed, none of the VA examiners addressed the etiology of the obstructive sleep apnea.  As there is no adequate medical nexus opinion as to the etiology of the Veteran's obstructive sleep apnea, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was diagnosed with obstructive sleep apnea after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's and his spouse's competent and credible lay statements of obstructive sleep apnea symptoms in service and since service that later served in part as the basis for a diagnosis of sleep apnea, tends to show that the symptoms of obstructive sleep apnea had the onset during service, that is, shows that sleep apnea was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for obstructive sleep apnea have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

In sum, the evidence shows that the Veteran currently has obstructive sleep apnea, had symptoms of obstructive sleep apnea that began during service and continued after service, and that these symptoms were later diagnosed as obstructive sleep apnea.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for obstructive sleep apnea, as directly incurred in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Rash Analysis

The Veteran contends that his skin-related condition began in May 1980, during active service.  The Veteran contends that, although the diagnosis has changed over time, the skin-related condition has been continuous since service.

The Board finds that the Veteran has current skin conditions of asteatotic eczema and stasis dermatitis.  VAMC treatment records dated in November 2011 note a diagnosis of asteatotic eczema and stasis dermatitis.  The July 2012 VA examination report notes that the Veteran had no rash to the body at the time of the July 2012 VA examination.

After a review of the evidence, lay and medical, the Board finds that the Veteran had a skin condition during service.  Service treatment records dated in May 1981 show the diagnosis of tinea versicolor based on a rash to the arm and body.  Service treatment records dated in April 1987 show the Veteran was diagnosed with contact dermatitis after having a rash to the hands and forearm.  Service treatment records dated in April 1989 show the Veteran was again diagnosed with contact dermatitis of the right arm and forehead.  
  
On the question of nexus between the current skin conditions and service, after a thorough examination of the Veteran and review of the claims file, the July 2012 VA examiner opined that it was less likely than not that the Veteran's current skin condition was incurred in or caused by an event during military service.  The July 2012 VA examiner supported the opinion with notation that the Veteran was diagnosed and treated for tinea versicolor and contact dermititis to the hands, torso, and forehead during service, but there was no record of contact dermatitis or tinea versicolor post service, while the Veteran was currently diagnosed with asteatotic eczema and stasis dermatitis.  In support of the medical opinion, the July 2012 VA examiner noted that the currently diagnosed conditions of asteatotic eczema and stasis dermatitis occur on the lower extremities, while the tinea versicolor and contact dermatitis in service occurred on the torso and upper extremities.  The July 2012 VA examiner also noted that the conditions in service had different etiologies than the conditions post service.  Specifically, the July 2012 VA examiner noted tinea versicolor is a common superficial fungal infection and the causative organisms are saprophytic, lipid-dependent yeasts in the genus Malassezia and contact dermatitis refers to any dermatitis arising from direct skin exposure to a substance which may be allergic or irritant-induced, whereas asteatotic eczema is a form of eczema that is characterized by changes that occur when skin becomes abnormally dry, itchy, and cracked with lower legs tending to be especially affected, and stasis dermatitis is a common inflammatory dermatosis of the lower extremities occurring in patients with chronic venous insufficiency, often in association with varicose veins, dependent chronic edema, hyperpigmentation, lipodermatosclerois, and ulcerations.  The July 2012 VA examiner's medical opinion is of significant probative value because it is based on an accurate history of symptoms, diagnosis, and treatment, and provides a sound rationale for the opinion.  

Although the Veteran has asserted that the current skin condition is related to service.  The Veteran is competent to report skin disorder symptoms that he experiences at any time.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  The Veteran is a lay person and does not have the requisite medical expertise in this particular case to specifically diagnose skin disorders and relate the currently diagnosed disorders to the symptoms or diagnoses in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (recognizing ACL injury as a "medically complex" disorder not capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose medically complex disorders such as cancer).  Thus, while the Veteran is competent to relate skin symptoms that he experienced at any time, the Veteran is not competent to opine on whether there is a link between the current skin disorders and the skin symptoms and diagnoses during active service because of the multiple possible etiologies of the diagnoses skin disorders, and because of the multiple skin diagnoses.  Such opinions would involve making findings based on medical knowledge would involve being able to differentiate between multiple skin disorders, which have multiple known etiologies, and having the ability to differentiate skin symptoms by diagnosis.  

Consequently, the Veteran's purported opinion relating the current skin conditions to active service is of little probative value.  The Veteran has not offered a rationale in support of his general assertion that his current skin disorders are related to service.  The Veteran's general assertion of nexus is far outweighed by the medically trained VA examiner's opinion, with case-specific rationale, that is based on a full and accurate history, and acknowledges various likely etiologies of the skin disorders.  In sum, the evidence shows that the Veteran currently has asteatotic eczema and stasis dermatitis, had symptoms of tinea versicolor and contact dermatitis during active service, and the weight of the evidence demonstrates that the current skin conditions are not causally or etiologically related to the skin conditions during active service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim, and the criteria for service connection for skin rash have not been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Analysis of Initial Rating for PTSD

For the entire initial rating period (i.e., from January 9, 2008), PTSD has been rated at 30 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for a rating in excess of 30 percent under DC 9411 for any period.  The frequency, severity, and duration of the PTSD symptoms, and the effect of the PTSD symptoms on the Veteran's occupational and social impairment does not more closely approximate the schedular criteria for a 50 percent rating under DC 9411.

At the July 2012 PTSD examination, the VA psychologist noted the PTSD symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships; and inability to establish and maintain effective relationships.  The Board notes that the July 2012 psychologist did not explain why both "difficulty in establishing and maintain effective work and social relationships" and "inability to establish and maintain effective relationships" were noted.  The Board finds that the Veteran's symptoms do not more closely approximate inability to establish and maintain effective work and social relationships, as during the examination the Veteran noted that he had friendships and a satisfactory marriage.  The July 2012 psychologist also noted that the Veteran was employed as a training specialist and found his work satisfactory.  The VA psychologist assigned the GAF of 62, which reflects mild symptoms of PTSD or mild impairments in social and occupational functioning due to PTSD.  These symptoms and occupational and social impairment more nearly approximate the criteria for a 30 percent rating.

The VA examination history and findings are consistent with VAMC reports of record.  VAMC treatment records dated in August 2007 note that the Veteran had mild to moderate PTSD with many strengths, such as strong family relationships, current employment, and lack of substance abuse or other mental health concerns.  VAMC treatment records dated in October 2007 note a GAF of 70.  During the December 2014 Travel Board hearing, the Veteran testified that he had panic attacks on a weekly or monthly basis, had nightmares, had short term memory problems, had no problems with judgment, and was able to avoid conflict by walking away from it.  The Veteran also testified that he was still employed as a training specialist.  The Veteran's spouse testified that she believed the Veteran's irritability had gotten worse.  The symptomatology and level of social and occupational impairment demonstrated in VA treatment records more nearly approximates the criteria for a 30 percent rating. 

The weight of the evidence demonstrates that PTSD is not manifested by the psychiatric symptomatology and social and occupational impairment either specified in the schedular criteria for a 50 percent disability rating, or by other psychiatric symptomatology or social and occupational impairment of similar frequency, severity, and duration such that a higher rating is warranted.  The evidence does not demonstrate flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships at any time during the rating period.  

There is some evidence the Veteran did experience panic attacks more than once a week and disturbances in motivation or mood.  During the July 2012 PTSD examination, the VA  psychologist recorded the Veteran's report of panic attacks more than once a week and disturbances in motivation and mood.  The evidence does not show that the above symptoms caused occupational and social impairment with reduced reliability and productivity.  During the July 2012 PTSD examination and the December 2014 Travel Board hearing, the Veteran reported working as a training specialist, and the Veteran consistently reports having friendships and satisfactory family relationships.  

The Board finds that the weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for a rating in excess of 30 percent under DC 9411 for any period.  The evidence does not reflect occupational and social impairment with reduced reliability and productivity due to symptoms which more closely approximate the criteria for a higher 50 percent rating for PTSD.  38 C.F.R. §§ 4.3, 4.7.       

Analysis of Initial Rating for Night Sweats

For the entire initial rating period from February 28, 1997, the night sweats disability has been rated at 10 percent under the criteria found at 38 C.F.R. § 4.88b, DC 8863-7832.  The Board notes that the "88" designation is used to track disabilities related to the Gulf War.  M21-1R, Part IV, Subpart ii, 2.D.16.  The October 2007 Rating Decision records the 10 percent rating as under DC 8863-6354 and the October 2007 Rating Decision narrative assigns the 10 percent rating based on the criteria under DC 6354.  The Board finds that DC 6354 was assigned in error, as the criteria at DC 6354 is for chronic fatigue syndrome.  The Veteran's claimed chronic fatigue syndrome is not service connected.  The Board notes that on the September 2009 Rating Decision code sheet the RO changed DCs to DC 8863-7832 for the night sweats.  The criteria found at DC 7832  is for hyperhidrosis.  Hyperhidrosis is defined as excessive sweating.  See Dorland's Illustrated Medical Dictionary 889 (32nd ed. 2012).  

Under DC 7832 a 0 percent rating is warranted for a condition in which the individual is able to handle paper or tools after therapy.  A 30 percent (maximum) evaluation is warranted for a condition in which the individual is unable to handle paper or tools because of moisture and is unresponsive to therapy.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the night sweats more closely approximates a 30 percent rating under DC 7832.
The October 1997 VA examination report notes fairly diffuse night sweats that occur daily and wet his bed clothes.  During the December 2014 Travel Board hearing, the Veteran testified that, for approximately the past two years, the sweating occurred during the day as well as throughout the night.  While describing the severity of the night sweat symptoms, the Veteran testified that at night he slept on a towel, which would become damp and need to be changed during the night.  The Veteran also testified that he avoids physical activity at work due to the sweating, which causes his underarms, head, and hair become wet with sweat.  The Veteran testified that the sweating occurred every day, but that the sweating only reached a major severity level a couple of times a month.  See Travel Board hearing transcript, p. 41.  

A rating in excess of 10 percent for night sweats under DC 7832 is not warranted for any period.  There is no evidence of record that the Veteran is unable to handle paper or tools because of moisture.  The Veteran describes sweating during the day only reaches a major severity level a couple of times a month.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 10 percent for the entire rating period from February 28, 1997, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Analysis of Initial Rating for Sinusitis

For the entire initial rating period from December 13, 2006, the sinusitis has been rated at 0 percent under 38 C.F.R. § 4.97, DC 6513, for chronic maxillary sinusitis.  Under the rating schedule, chronic maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97. 

Under the General Rating Formula for Sinusitis, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, DC 6513.

The Veteran contends that the sinusitis symptomatology more closely approximate a higher rating.  The Veteran describes a long history of incapacitating sinus problems. 

After review of all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates that the criteria for a 30 percent rating under DC 6513 have been met or more nearly approximated for the entire initial rating period.  The evidence shows that sinusitis has been manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

During the September 2008 VA examination, the Veteran reported sinus problems occurring ten times per year and reported that during episodes he was incapacitated as often as six times a year, with each episode lasting for four weeks.  The Veteran also reported that antibiotic treatment lasting four to six weeks was needed for the sinus problems.  The Veteran reported experiencing severe headaches with the sinus episodes and sinus pain, but no purulent discharge or crusting.  

Although purulent discharge was not noted in the September 2008 VA examination report,  service treatment records dated in February 1993 and April 1993 show the Veteran complained of yellowish green nasal discharge.  Private treatment records dated in February 2012 note moderate sinusitis and private treatment records dated in January 2014 note nasal congestion and yellow sputum.  During the December 2014 Travel Board hearing, the Veteran testified that at least three to four times a  year he experienced headaches, pain, and green nasal discharge, sometimes with blood.  These findings are consistent with a 30 percent rating under DC 6514.  

A rating in excess of 30 percent for sinusitis under DC 6512 is not warranted for any period.  The evidence shows that sinusitis was not manifested by radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  There is no evidence of record to indicate that that Veteran has had sinus surgery.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the sinusitis demonstrated throughout the rating period more nearly approximates the criteria for a 30 percent rating  under DC 6512 for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that all the symptomatology and impairment caused by the PTSD, night sweats, and sinusitis are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any PTSD symptoms or functional impairment, including specifically occupational and social impairment, that are not already encompassed by the schedular rating criteria.  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of symptoms, complaints, and clinical findings to the extent they are socially and occupationally impairing.  

The PTSD symptoms demonstrated by the evidence in this Veteran's case are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  For the entire rating period, PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to PTSD symptoms of depressed mood, anxiety, suspiciousness, and panic attacks; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood.
  
The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 10 percent schedular rating for night sweats under DC 7832.  The schedular rating criteria under DC 7832 contemplate hyperhidrosis which renders an individual unable to handle paper or tools because of moisture and is unresponsive to therapy.  The Veteran's night sweats are manifested by fairly diffuse night sweats and major sweating episodes during the day occurring a couple of times a month.  These symptoms are specifically contemplated in the rating criteria.  The Veteran does not report any functional impairment due to night sweats.  In consideration of the foregoing, the Board finds that the symptoms and/or manifestations related to the night sweats are fully contemplated and adequately compensated by the 10 percent rating under DC 7832 for the entire initial rating period.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 30 percent schedular rating for sinusitis under DC 6513.  The schedular rating criteria under DC 6513 contemplate sinusitis detected by x-ray only, the frequency of incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment; the frequency of non-incapacitating episodes of sinusitis per year; nasal surgery with chronic osteomyelitis; and the presence of near constant sinusitis.  The Veteran's sinusitis is manifested by more than six non-incapacitating episodes per year manifested by headaches, pain, and purulent discharge (to include similar symptoms of nasal congestion, interference with breathing, and hoarseness of the voice).  These symptoms and functional impairment are either specifically contemplated in the rating criteria, or are similar to the symptoms contemplated in the rating criteria.  The Veteran has reported that occasionally he misses two to three days of work due to the sinusitis, but has not reported any other functional impairment.  Therefore, the symptoms and/or manifestations and functional impairment related to the sinusitis are fully contemplated and adequately compensated by the 30 percent schedular rating under DC 6513 for the entire initial rating period.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  	

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Service connection for sleep apnea is granted.

Service connection for a rash is denied.

An initial rating in excess of 30 percent for PTSD for any period is denied.

An initial rating in excess of 10 percent for night sweats for any period is denied.

An initial rating of 30 percent, but no higher, for the sinusitis for the entire initial rating period is granted.


REMAND

Increased Rating for Bilateral Degenerative Joint Disease of the Hips

After review of the record, the Board finds that a remand is needed to provide the Veteran with a new VA examination to assess the current severity of the bilateral degenerative joint disease of the hips.  During the December 2014 Travel Board hearing, the Veteran testified that the symptoms of bilateral degenerative joint disease of the hips have worsened since the last VA examination.  Specifically, the Veteran testified that range of motion and instability have worsened since the last VA examination. 

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because the Veteran testified that bilateral degenerative joint disease of the hips has increased in severity since the most recent VA examination, the Board finds that a remand for an updated examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Service Connection for a Lumbar Spine Disability

The Veteran contends that he had symptoms of the lumbar spine disability during service.  The Veteran also contends that the lumbar spine disability may be secondary to the service-connected bilateral degenerative joint disease of the hips.

The Veteran was provided with a November 2009 VA examination for the lumbar spine disability.  The November 2009 VA examiner opined that it was less likely than not that the lumbar spine disability began during, or was otherwise caused by, active service, based on the absence of any back complaints during service or within two years of service separation.  The November 2009 VA examiner did not address whether the lumbar spine disability may be secondary to the service-connected bilateral degenerative joint disease of the hips.  The Board finds that this claim should be remanded to obtain a supplemental VA opinion as to whether the lumbar spine disability is secondary to the bilateral degenerative joint disease of the hips.  See 38 C.F.R. § 3.310 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to the hips and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159.

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for the hips.  After obtaining a completed VA Form 21-4142, obtain the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).  

3.  Schedule the Veteran for appropriate VA examination to help ascertain the current extent of the service-connected bilateral degenerative joint disease of the hips.  All relevant documents should be made available to and reviewed by the examiner.  All indicated tests and studies should be performed.  The examiner is requested to fully describe the functional effects caused by the bilateral degenerative joint disease of the hips.

4.  Obtain a supplemental medical opinion for the lumbar spine disability from the November 2009 VA examiner (or another appropriate medical professional, if the November 2009 VA examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer an opinion on the following questions:

A) Is it at least as likely as not (i.e., a 50  percent or higher degree of probability) that any diagnosed disability of the lumbar spine is caused by the service-connected bilateral degenerative joint disease of the hips?  

B) Is it at least as likely as not (i.e., a 50  percent or higher degree of probability) that any diagnosed disability of the lumbar spine worsened in severity beyond a normal progression due to the service-connected bilateral degenerative joint disease of the hips?

5.  Thereafter, readjudicate on the merits the issues of entitlement to an increased rating for the degenerative joint disease of the left hip, degenerative joint disease of the right hip, and entitlement to service connection for the lumbar spine disability.  If any benefit sought remains denied, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. §§  3.158, 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


